DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's supplemental submission filed on 12/15/2021 has been entered.
 	Claims 1-6, 9-13, 15, and 17-18 have been cancelled.
	Claims 14, 16, and 19 have been amended.

Response to Arguments
	The 112 rejection has been withdrawn in view of applicant’s amendment.
	The Driver reference has been withdrawn in view of applicant’s amendment.




Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Gunter on 12/15/2021.
The application has been amended as follows: 
In independent claim 14, line 16, delete “plastic sheath” and replace with --flexible plastic sheath--.
In independent claim 16, last line of the claim, delete “plastic sheath” and replace with --flexible plastic sheath--.

Examiner’s Comment
Applicant’s claimed methods recites a total contact cast and discloses such recitation is meant to fit the patient’s leg and foot very closely, and to touch or be in contact with the patient’s whole foot, see page 2 lines 22-24 in originally-filed specification. 

Allowable Subject Matter
Claims 7-8, 14, 16, and 19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 14, the art of record when considered alone or in combination neither anticipates or renders obvious a method of applying and removing a total 
Regarding dependent claims 7-8 and 19, they are allowable due to their dependencies on independent claim 14.
Regarding independent claim 16, the art of record when considered alone or in combination neither anticipates or renders obvious a method of applying and removing a total contact, the method comprising the step of allowing the cast material to cure with the flexible metal cutting wire being enclosed in the flexible plastic sheath, so that the casting material cures around and over the enclosed flexible metal cutting wire, in combination with all other features recited in the claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Driver of U.S. Patent No. 4,041,941 discloses an analogous device for and a method of removing a cast from a body member.  Driver reference does not disclose a device for and a a total contact cast and Driver invention does not allow the casting material to cure with the flexible metal cutting wire enclosed in the flexible plastic sheath so that the casting material cures around and over the enclosed flexible metal cutting wire saw.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMTU TRAN NGUYEN whose telephone number is (571)272-4799. The examiner can normally be reached 9am-5pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.